United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 00-2327
                                    ___________

Donald R. Tyes,                           *
                                          *
                     Appellant,           *
                                          *
       v.                                 *
                                          * Appeal from the United States
Weldon Wilhoit; Frederick M. Mills;       * District Court for the Western
John Gordon; James Keathley; Dennis * District of Missouri.
Overby; Larry Bodenhammer;                *
Missouri State Highway Patrol;            *      [UNPUBLISHED]
Michael Pace, individually and in         *
his official capacity as Major of the     *
Missouri State Highway Patrol,            *
                                          *
                     Appellees.           *
                                     ___________

                              Submitted: March 27, 2001

                                   Filed: April 3, 2001
                                    ___________

Before RICHARD S. ARNOLD, FAGG, and BOWMAN, Circuit Judges.
                           ___________

PER CURIAM.

       Donald R. Tyes was employed at the Missouri State Highway Patrol (MSHP).
After Tyes applied for and was denied several positions, he brought this discrimination
lawsuit against the MSHP and several of its officers alleging race discrimination,
retaliation, and disparate impact. The district court granted summary judgment to the
defendants in a 127-page decision. The district court first concluded Tyes had suffered
no adverse employment action by denial of a lateral transfer and Tye thus failed to
establish a prima facie case. The district court also concluded Tye failed to create a
genuine issue of fact regarding whether the MSHP's reason for the denial was
pretextual. On appeal, Tyes argues the district court committed error in not finding
pretext, citing Reeves v. Sanderson Plumbing Products, Inc., 530 U.S. 133 (2000).
Having carefully reviewed the record, we affirm on the basis of the district court's
thorough summary judgment ruling.* See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




      *
      The Honorable Robert E. Larson, United States Magistrate Judge for the
Western District of Missouri.

                                          -2-